Case 8:18-cv-00901-MSS-AAS Document 48 Filed 01/24/19 Page 1 of 2 PageID 495



                                            UNITED STATES DISTRICT COURT
                                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                                    TAMPA DIVISION

DONALD ANDERSON,                                                                Case No.: 8:18-cv-00901-MSS-AAS

            Plaintiff,

vs.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

      Defendants.
_________________________________/

                          NOTICE OF COMPLIANCE WITH MOTION TO COMPEL

            COMES NOW, the Defendant, THADDEUS M. BULLARD SR. A/K/A TITUS

O’NEIL, by and through the undersigned and hereby gives notice of compliance with Plaintiff’s

Motion to Compel Defendant, Thaddeus Michael Bullard, Sr., to Respond to Request to Produce

and Interrogatories filed with this court on December 10th, 2018. Compliance occurred via email

on the below dates:

            1.           On December 11th, 2018, served Plaintiff’s Attorney, Derek Metts Esq., at

derek.metts@mettslegal.com, Thaddeus Michael Bullard, Sr’s Answers to Interrogatories and

Request to Produce served on Defendant on or about September 26th, 2018.

            2.           On January 7th, 2019, served Plaintiff’s Attorney, Derek Metts Esq., at

derek.metts@mettslegal.com,                            Thaddeus   Michael   Bullard,   Sr’s   Verified   Answers   to

Interrogatories served on Defendant on or about September 26th, 2018.

                                                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY, that a true copy of the foregoing has been furnished on this the

24th day of January, 2019, on the below parties via the e-filing CM/ECF portal which constitutes

appropriate service.


NOTICE OF COMPLIANCE WITH MOTION TO COMPEL                                                                          1
Anderson v. Bullard, et. al., Case No.: 8:18-cv-00901-MSS-AAS
Firm: torres|benet, p.a.; Atty: Mario E. Torres, Esq.
Case 8:18-cv-00901-MSS-AAS Document 48 Filed 01/24/19 Page 2 of 2 PageID 496




Derek L. Metts                                                         Daniel A. Shapiro
Metts Legal, P.A.                                                      Justin T. Saar
320 Maitland Avenue                                                    Cole, Scott & Kissane, PA
Altamonte Springs, Florida 32701                                       4301 West Boy Scout Blvd.
                                                                       Suite 400
                                                                       Tampa, Florida 33607

                                                                Respectfully Submitted,

                                                                /s/ Mario E. Torres, Esquire
                                                                MARIO E. TORRES, ESQUIRE
                                                                FLOR IDA B AR NUMBER :    17908
                                                                mariotorres@torresbenet.com
                                                                5308 Van Dyke Road
                                                                Lutz, Florida 33558
                                                                813.963.7770 Office | Fax
                                                                E-Service: eservice@torresbenet.com
                                                                www.torresbenet.com
                                                                ATTORNEY FOR THE DEFENDANT, T.BULLARD




NOTICE OF COMPLIANCE WITH MOTION TO COMPEL                                                              2
Anderson v. Bullard, et. al., Case No.: 8:18-cv-00901-MSS-AAS
Firm: torres|benet, p.a.; Atty: Mario E. Torres, Esq.
